Exhibit 10.13

 

 

SECURITIES PURCHASE 

AGREEMENT 

 

 

Dated as of May 18, 2009 

 

 

among 

 

 

SOCKET MOBILE, INC. 

 

THE NON-MANAGEMENT PURCHASERS LISTED ON EXHIBIT A 

 

and 

 

THE MANAGEMENT PURCHASERS LISTED ON EXHIBIT A





--------------------------------------------------------------------------------



TABLE OF CONTENTS

   
PAGE
NO.
    ARTICLE I    Purchase and Sale of Common Stock and Warrants
1
    Section 1.1 Purchase and Sale of Common Stock and Warrants
1
  Section 1.2 Purchase Price and Closing
1
  Section 1.3 Delivery
2
  Section 1.4 Warrant Shares
2
      ARTICLE II    Representations and Warranties
2
      Section 2.1 Representations and Warranties of the Company
2
  Section 2.2 Representations and Warranties of the Purchasers
5
    ARTICLE III    Covenants
8
    Section 3.1 Reservation of Shares
8
  Section 3.2 Listing
8
  Section 3.3 Disclosure of Transactions and Other Material Information
8
  Section 3.4 Delivery of Share Certificates
8
    ARTICLE IV    Conditions
8
      Section 4.1 Conditions Precedent to the Obligation of the Company to Close
and to Sell the Shares and Warrants
8
  Section 4.2 Conditions Precedent to the Obligation of the Purchasers to Close
and to Purchase the Shares and Warrants
9
    ARTICLE V    Certificate Legend
11
      Section 5.1 Legend
11
    ARTICLE VI    Termination
12
      Section 6.1 Termination by Mutual Consent
12
  Section 6.2 Effect of Termination
12
    ARTICLE VII    Miscellaneous
12
      Section 7.1 Fees and Expenses
12
  Section 7.2 Specific Enforcement; Consent to Jurisdiction
12
  Section 7.3 Entire Agreement; Amendment
13
  Section 7.4 Notices
13
  Section 7.5 Waivers
14
  Section 7.6 Headings
14
  Section 7.7 Successors and Assigns
14
  Section 7.8 No Third Party Beneficiaries
14
  Section 7.9 Governing Law
14
  Section 7.10 Survival
15
  Section 7.11 Counterparts
15
  Section 7.12 Publicity
15
  Section 7.13 California Corporate Securities Law
15
  Section 7.14 Severability
15
  Section 7.15 Further Assurances
15
  Section 7.16 Independent Nature of Purchasers' Obligations and Rights
15
        EXHIBIT A    LIST OF PURCHASERS
A-1
    EXHIBIT B    FORM OF WARRANT
B-1
    EXHIBIT C    FORM OF REGISTRATION RIGHTS AGREEMENT
C-1
       

 

 

--------------------------------------------------------------------------------


SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT this ("Agreement"), dated as of May 18, 2009,
is made by and among Socket Mobile, Inc., a Delaware corporation (the
"Company"), the entities listed on Exhibit A hereto as Non-Management Purchasers
(each, a "Non-Management Purchaser" and collectively, the "Non-Management
Purchasers"), and the entities and individuals listed on Exhibit A hereto as
Management Purchasers (each, a "Management Purchaser" and collectively, the
"Management Purchasers", and together with the Non-Management Purchasers, the
"Purchasers"), for the purchase and sale by the Purchasers of shares of the
Company's Common Stock, par value $0.001 per share (the "Common Stock"), and
warrants to purchase shares of the Common Stock.

The parties hereto agree as follows:


ARTICLE I

PURCHASE AND SALE OF COMMON STOCK AND WARRANT


Section 1.1 Purchase and Sale of Common Stock and Warrants

(a) Non-Management Purchasers. Upon the following terms and conditions, the
Company shall issue and sell to the Non-Management Purchasers, and each
Non-Management Purchaser shall, severally but not jointly, purchase from the
Company that number of shares of Common Stock (the "Shares") and related
warrants to purchase that number of shares of Common Stock equal to twenty
percent (20%) of the number of Shares to be purchased by such Non-Management
Purchaser, in substantially the form attached hereto as Exhibit B (the
"Warrants"), at a price per Share (including related Warrants) equal to $1.80,
in each case as set forth opposite such Non-Management Purchaser's name on
Exhibit A hereto.

(b) Management Purchasers. Upon the same terms and conditions, the Company shall
issue and sell to the Management Purchasers, and each Management Purchaser
shall, severally but not jointly, purchase from the Company that number of
shares of Common Stock (the "Shares") at a price per Share equal to $2.00, in
each case as set forth opposite such Management Purchaser's name on Exhibit A
hereto.

(c) Securities. The Company and the Purchasers are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration afforded by Section 4(2) of the U.S. Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder (the "Securities
Act"), including Regulation D ("Regulation D"), and/or upon such other exemption
from the registration requirements of the Securities Act as may be available
with respect to any or all of the investments to be made hereunder. The
aggregate number of Shares issued hereunder shall not exceed six hundred
forty-five thousand nine hundred eighty-three (645,983).

Section 1.2 Purchase Price and Closing. The Company agrees to issue and sell to
the Purchasers and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Purchasers, severally but not jointly, agree to purchase the number of
Shares and, with respect to the Non-Management Purchasers, the Warrants set
forth opposite their respective names on Exhibit A. The closing of the purchase
and sale of the Shares and Warrants to be acquired from the Company under this
Agreement (the "Closing") shall take place at the offices of the Company located
at 39700 Eureka Drive, Newark, California 94560 at 10:00 a.m., Pacific Time (i)
on or before May 31, 2009, provided, that all of the conditions set forth in
Article IV hereof and applicable to the Closing shall have been fulfilled or
waived in accordance herewith, or (ii) at such other time and place or on such
date as the Purchasers and the Company may agree upon (the "Closing Date"). The
entire Purchase Price shall be paid by the Purchasers in cash, by wire transfer
or in readily available funds.

 

--------------------------------------------------------------------------------

 

Section 1.3 Delivery. At the Closing, the Company shall issue to each Purchaser
(a) certificate(s) representing the Shares in such number as is set forth
opposite such Purchaser's name on Exhibit A hereto, and (b) with respect to the
Non-Management Purchasers, such number of Warrants to purchase shares of Common
Stock as is set forth opposite such Purchaser's name on Exhibit A hereto. The
Warrants shall be exercisable for five (5) years from the Closing Date and shall
have an exercise price of $1.80 per Share (the "Exercise Price").

Section 1.4 Warrant Shares. The Company has authorized and has reserved and
covenants to continue to reserve, free of preemptive rights and other similar
contractual rights of stockholders, a number of its authorized but unissued
shares of Common Stock equal to the aggregate number of shares of Common Stock
necessary to effect the exercise of the Warrants. Any shares of Common Stock
issuable upon exercise of the Warrants (and such shares when issued) are herein
referred to as the "Warrant Shares". The Shares, the Warrants and the Warrant
Shares are sometimes collectively referred to herein as the "Securities".


>  
> 
> ARTICLE II

Representations and Warranties


Section 2.1 Representations and Warranties of the Company. In order to induce
the Purchasers to enter into this Agreement and to purchase the Shares and the
Warrants, the Company hereby makes the following representations and warranties
to the Purchasers:

(a) Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
The Company does not have any subsidiaries or own securities of any kind in any
other entity. The Company is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except for any jurisdiction(s) (alone or in the aggregate) in which
the failure to be so qualified will not have a Material Adverse Effect. For the
purposes of this Agreement, "Material Adverse Effect" means any adverse effect
on the business, operations, properties or financial condition of the Company
which is material to the Company taken as a whole.

>  

2

--------------------------------------------------------------------------------



(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform this Agreement, the Registration Rights
Agreement (in substantially the form attached hereto as Exhibit C, the
"Registration Rights Agreement"), the Warrants, and the other agreements and
documents contemplated hereby and thereby and executed by the Company or to
which the Company is party (collectively, the "Transaction Documents"), and to
issue and sell the Shares and the Warrants in accordance with the terms hereof.
The execution, delivery and performance of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated thereby have
been duly and validly authorized by all necessary corporate action, and no
further consent or authorization of the Company, its Board of Directors or its
stockholders is required. This Agreement has been duly executed and delivered by
the Company. The other Transaction Documents will have been duly executed and
delivered by the Company at the Closing. Each of the Transaction Documents
constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except (i) to the extent that the indemnification provisions
contained in the Registration Rights Agreement may be limited by applicable law
and principles of public policy, (ii) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors' rights generally, and (iii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies or by general principles of equity.

(c) Capitalization. The authorized capital stock of the Company as of the date
of this Agreement consists of 10,000,000 shares of Common Stock, $0.001 par
value, of which 3,229,916 shares are issued and outstanding and 3,000,000 shares
of Preferred Stock, $0.001 par value, none of which are issued and outstanding.
All of the outstanding shares of the Company's Common Stock and any other
security of the Company have been duly and validly authorized. No shares of
Common Stock or any other security of the Company are entitled to preemptive
rights. Except (i) options to purchase 1,266,887 shares of the Company's Common
Stock issued pursuant to the Company's stock option plans and outstanding as of
the date of this Agreement, (ii) an additional 65,182 shares of Common Stock
reserved for issuance pursuant to the Company's stock option plans, and (iii) as
set forth in the Transaction Documents, there are no outstanding options,
warrants, scrip, rights to subscribe to, call or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company, and there are no contracts, commitments,
understandings, or arrangements by which the Company is or may become bound to
issue additional shares of the capital stock of the Company or options,
securities or rights convertible into shares of capital stock of the Company.
Except as set forth in the Transaction Documents, the Company is not a party to
or bound by any agreement or understanding granting registration or
anti-dilution rights to any person with respect to any of its equity or debt
securities. The Company has furnished or made available to the Purchasers true
and correct copies of the Company's Certificate of Incorporation as in effect on
the date hereof (the "Certificate") and the Company's Bylaws as in effect on the
date hereof (the "Bylaws").

(d) Issuance of Securities. The Shares and the Warrants to be issued at the
Closing have been duly authorized by all necessary corporate action and, when
paid for or issued in accordance with the terms hereof, the Shares shall be
validly issued and outstanding, fully paid and nonassessable and free and clear
of all liens, encumbrances and rights of refusal of any kind (other than those
arising from the actions or inactions of the Purchasers themselves), and the
holders shall be entitled to all rights accorded to a holder of Common Stock;
provided, however, that the Shares and the Warrants may be subject to
restriction or transfer under state and federal securities laws. When the
Warrant Shares are issued and paid for in accordance with the terms of this
Agreement and as set forth in the Warrants, such shares will be duly authorized
by all necessary corporate action and validly issued and outstanding, fully paid
and nonassessable, free and clear of all liens, encumbrances and rights of
refusal of any kind (other than those arising from the actions or inactions of
the Purchasers themselves) and the holders shall be entitled to all rights
accorded to a holder of Common Stock; provided, however, that the Warrant Shares
may be subject to restriction or transfer under state and federal securities
laws.

 

3

--------------------------------------------------------------------------------



(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not (i) violate any provision of
the Certificate or Bylaws, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party or by which the Company's properties or assets are bound, (iii) create or
impose a lien, mortgage, security interest, charge or encumbrance of any nature
on any property or asset of the Company under any agreement or any commitment to
which the Company is a party or by which the Company is bound or by which any of
its properties or assets are bound, or (iv) result in a violation of any
federal, state, local or foreign statute, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations) applicable
to the Company or by which any property or asset of the Company is bound or
affected, except, in all cases other than violations pursuant to clause (i)
above, for such conflicts, defaults, terminations, amendments, acceleration,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect.

(f) Commission Documents; Financial Statements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), and the Company has timely filed all material
reports, schedules, forms, statements and other documents required to be filed
by it with the Securities and Exchange Commission (the "Commission") pursuant to
the reporting requirements of the Exchange Act, including material filed
pursuant to Section 13(a) or 15(d) of the Exchange Act (all of the foregoing,
including filings incorporated by reference therein, being referred to herein as
the "Commission Documents"). The Company has not provided to the Purchasers any
material non-public information or other information which, according to
applicable federal securities law, rule or regulation, should have been
disclosed publicly by the Company but which has not been so disclosed, other
than with respect to the transactions contemplated by this Agreement. At the
time of its filing, the Company's Quarterly Report on Form 10-Q for the fiscal
quarter ended March 31, 2009 (the "Form 10-Q") complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and the Form 10-Q did not contain any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. At the time of its
filing, the Company's Annual Report on Form 10-K for the fiscal year ended
December 31, 2008 (the "Form 10-K") complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder, and, at the time of its filing, the Form 10-K did not
contain any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the Form 10-Q and Form 10-K complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with generally accepted accounting principles ("GAAP") applied on
a consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements), and fairly present in all material
respects the financial position of the Company as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).

 

4

--------------------------------------------------------------------------------

 


(g) No Undisclosed Events or Circumstances. Since March 31, 2009, except as set
forth in the Commission Documents, no event or circumstance has occurred or
exists with respect to the Company or its businesses, properties, operations or
financial condition, which, under applicable federal securities law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been publicly so announced or disclosed.

(h) Securities Act of 1933. The Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Shares, the Warrants and the Warrant Shares hereunder.
Neither the Company nor anyone acting on its behalf, directly or indirectly, has
or will sell, offer to sell or solicit offers to buy any of the Securities, or
similar securities to, or solicit offers with respect thereto from, or enter
into any preliminary conversations or negotiations relating thereto with, any
person, or has taken or will take any action such that the issuance and sale of
any of the Securities are not exempt from the registration provisions of the
Securities Act and applicable state securities laws. Neither the Company nor any
of its affiliates, nor any person acting on its or their behalf, has engaged in
any form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
any of the Securities.

(i) Governmental Approvals. Except for the filing of any notice prior or
subsequent to the Closing that may be required under applicable state and/or
federal securities laws (which if required, shall be filed on a timely basis),
no authorization, consent, approval, license, exemption of, filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality located in the United States is or will be
necessary for, or in connection with, the issuance or delivery of the Shares and
the Warrants, or for the performance by the Company of its obligations under the
Transaction Documents.

Section 2.2 Representations and Warranties of the Purchasers. Each of the
Purchasers hereby makes the following representations and warranties to the
Company with respect solely to itself and not with respect to any other
Purchaser:

(a) Organization and Standing of the Purchasers. If such Purchaser is an entity,
such Purchaser is a corporation, limited liability company or partnership duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.

 

5

--------------------------------------------------------------------------------



(b) Authorization and Power. Such Purchaser has all requisite power and
authority to execute and deliver the Transaction Documents, to purchase the
Shares and, if applicable, the Warrants being sold to it hereunder, and to carry
out and perform its obligations under the terms of the Transaction Documents.
All action on the part of such Purchaser necessary for the authorization,
execution, delivery and performance of the Transaction Documents, and the
performance of all such Purchaser's obligations under the Transaction Documents,
has been taken or will be taken prior to the Closing. The Transaction Documents
constitute, or shall constitute when executed and delivered, valid and legally
binding obligations of such Purchaser enforceable against such Purchaser in
accordance with their terms, except: (i) to the extent that the indemnification
provisions contained in the Registration Rights Agreement may be limited by
applicable law and principles of public policy, (ii) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors' rights generally, and (iii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies or by general principles of equity. No
consent, approval, authorization, order, filing, registration or qualification
of or with any court, governmental authority or third person is required to be
obtained by such Purchaser in connection with the execution and delivery of the
Transaction Documents by such Purchaser or the performance of such Purchaser's
obligations hereunder or thereunder.

(c) Acquisition for Investment. Such Purchaser is purchasing the Shares and, if
applicable, acquiring the Warrants solely for its own account, not as a nominee
or agent, and for the purpose of investment and not with a view to or for resale
in connection with the distribution thereof. Such Purchaser does not have a
present intention to sell any of the Securities, nor a present arrangement
(whether or not legally binding) or intention to effect any distribution of any
of the Securities to or through any person or entity. Such Purchaser
acknowledges that it (i) has such knowledge and experience in financial and
business matters such that such Purchaser is capable of evaluating the merits
and risks of its investment in the Company and (ii) is able to bear the
financial risks associated with an investment in the Company.

(d) Rule 144. Such Purchaser understands that the Securities must be held
indefinitely unless such Securities are registered under the Securities Act or
an exemption from registration is available. Such Purchaser acknowledges that it
is familiar with the provisions of Rule 144 promulgated pursuant to the
Securities Act ("Rule 144"), which permit resale of shares purchased in a
private placement subject to the satisfaction of certain conditions, which may
include, among other things, the availability of certain current public
information about the Company; the resale occurring not less than a specified
period after a party has purchased and paid for the security to be sold; the
number of shares being sold during any three-month period not exceeding
specified limitations; the sale being effected through a "brokers' transaction,"
a transaction directly with a "market maker" or a "riskless principal
transaction" (as those terms are defined in the Securities Act or the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder); and the filing of a Form 144 notice, if applicable, and that such
Purchaser has been advised that Rule 144 permits resales only under certain
circumstances. Such Purchaser understands that to the extent that Rule 144 is
not available, such Purchaser will be unable to sell any Securities without
either registration under the Securities Act or the existence of another
exemption from such registration requirement. Such Purchaser understands that,
although Rule 144 is not exclusive, the Commission has expressed its opinion
that persons proposing to sell restricted securities received in a private
offering, other than pursuant to Rule 144 will have a substantial burden of
proof in establishing that an exemption from registration is available for such
offers or sales, and that such persons and the brokers who participate in the
transactions do so at their own risk.

 

6

--------------------------------------------------------------------------------



(e) General. Such Purchaser understands that the Securities are being offered
and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws, and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Securities. Such Purchaser understands that no United
States federal or state agency or any government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.

(f) Opportunities for Additional Information. Such Purchaser acknowledges that
such Purchaser has had the opportunity to ask questions of and receive answers
from, or obtain additional information from, the executive officers of the
Company concerning the Transaction Documents, the exhibits and schedules
attached hereto and thereto and the transactions contemplated by the Transaction
Documents, as well as the business, management, financial and other affairs of
the Company, and to the extent deemed necessary in light of such Purchaser's
personal knowledge of the Company's affairs, such Purchaser has asked such
questions and received answers to the full satisfaction of such Purchaser. Such
Purchaser believes that it has received all the information such Purchaser
considers necessary or appropriate for deciding whether to purchase the
Securities. Such Purchaser also acknowledges that it is relying solely on its
own advisors and not on any statements or representations of the Company or its
agents for legal or tax advice with respect to this investment or the
transactions contemplated by the Transaction Documents.

(g) No General Solicitation. Such Purchaser acknowledges that the Securities
were not offered to such Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.

(h) Accredited Investor. Such Purchaser is an accredited investor (as defined in
Rule 501 of Regulation D, promulgated by the Commission under the Securities
Act), and such Purchaser has such experience in business and financial matters
that it is capable of evaluating the merits and risks of an investment in the
Securities. Such Purchaser acknowledges that an investment in the Securities is
speculative and involves a high degree of risk.

 

7

--------------------------------------------------------------------------------


ARTICLE III

Covenants


The Company covenants with each Purchaser as follows:

Section 3.1 Reservation of Shares. So long as the Warrants remain outstanding,
the Company shall take all action necessary to at all times have authorized, and
reserved for the purpose of issuance, the maximum number of shares of Common
Stock issuable upon the exercise of the Warrants.


Section 3.2 Listing. The Company shall notify the NASDAQ Stock Market within the
time periods required by the NASDAQ Stock Market, of the issuance of the Shares
and Warrants. The Company shall use its commercially reasonable efforts to
maintain the Common Stock's authorization for quotation on the NASDAQ Capital
Market. The Company shall not take any action which would be reasonably expected
to result in the delisting or suspension of the Common Stock on the NASDAQ
Capital Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 3.2.


Section 3.3 Disclosure of Transactions and Other Material Information. On or
before 8:30 a.m., New York City time, on the second business day immediately
following the date of this Agreement, the Company shall file a Current Report on
Form 8-K with the Commission describing the terms of the transactions
contemplated by the Transaction Documents and including as exhibits to such
Current Report on Form 8-K this Agreement, the Warrants and the Registration
Rights Agreement, and the schedules hereto and thereto in the form required by
the Exchange Act (including all attachments, the "8-K Filing"). From and after
the filing of the 8-K Filing with the Commission, no Purchaser shall be in
possession of any material, nonpublic information received from the Company or
any of its officers, directors, employees or authorized agents that is not
disclosed in the 8-K Filing. The Company shall not, and shall cause each of its
officers, directors, employees and authorized agents not to, provide any
Purchaser with any material, nonpublic information regarding the Company from
and after the filing of the 8-K Filing with the Company without the express
written consent of such Purchaser.


Section 3.4 Delivery of Share Certificates. At Closing or as soon thereafter as
reasonably possible (but in any event no later than two Business Days
immediately following the Closing Date), the Company shall deliver to each
Purchaser certificates representing the Shares (in such denominations as each
Purchaser may request) acquired by such Purchaser at the Closing.

 

8

--------------------------------------------------------------------------------


ARTICLE IV

Conditions



Section 4.1 Conditions Precedent to the Obligation of the Company to Close and
to Sell the Shares and Warrants. The obligation hereunder of the Company to
close and issue and sell the Shares and Warrants, as applicable, to the
Purchasers on the Closing Date is subject to the satisfaction or waiver, at or
before the Closing, of each of the conditions set forth below. These conditions
are for the Company's sole benefit and may be waived by the Company at any time
in its sole discretion.

(a) Accuracy of the Purchasers' Representations and Warranties. The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.

(b) Performance by the Purchasers. Each Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchasers at or prior to the Closing Date.

(c) No Suspension, Etc. Trading in the Common Stock shall not have been
suspended by the Commission (except for any suspension of trading of limited
duration agreed to by the Company, which suspension shall be terminated prior to
the Closing), and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg shall not have been suspended or limited, or
minimum prices shall not have been established on securities whose trades are
reported by Bloomberg, or quoted by NASDAQ, nor shall a banking moratorium have
been declared either by the United States or California State authorities, nor
shall there have occurred any national or international calamity or crisis of
such magnitude in its effect on any financial market which, in each case, in the
reasonable judgment of the Purchasers, makes it impracticable or inadvisable to
purchase the Shares.

(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(e) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any of the officers, directors or affiliates of the Company,
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

(f) Delivery of Purchase Price. The Purchase Price for the Shares and Warrants,
as applicable, shall have been delivered to the Company by each Purchaser at the
Closing.

(g) Delivery of Transaction Documents. The Transaction Documents to which the
Purchasers are party shall have been duly executed and delivered by the
Purchasers to the Company.

Section 4.2 Conditions Precedent to the Obligation of the Purchasers to Close
and to Purchase the Shares and Warrants. The obligation hereunder of the
Purchasers to purchase the Shares and Warrants, as applicable, and consummate
the transactions contemplated by this Agreement is subject to the satisfaction
or waiver, at or before the Closing, of each of the conditions set forth below.
These conditions are for each Purchaser's sole benefit and may be waived by such
Purchaser at any time in its sole discretion.

 

9

--------------------------------------------------------------------------------


(a) Accuracy of the Company's Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement shall be true
and correct in all material respects as of the Closing Date, except for
representations and warranties that speak as of a particular date, which shall
be true and correct in all material respects as of such date.

(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.

(c) No Suspension, Etc. Trading in the Common Stock shall not have been
suspended by the Commission (except for any suspension of trading of limited
duration agreed to by the Company, which suspension shall be terminated prior to
the Closing), and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg shall not have been suspended or limited, or
minimum prices shall not have been established on securities whose trades are
reported by Bloomberg, or quoted by NASDAQ, nor shall a banking moratorium have
been declared either by the United States or California State authorities, nor
shall there have occurred any national or international calamity or crisis of
such magnitude in its effect on any financial market which, in each case, in the
reasonable judgment of the Purchasers, makes it impracticable or inadvisable to
purchase the Shares.

(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(e) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any of the officers, directors or affiliates of the Company,
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

(f) Warrants and Shares. The Company shall have delivered to the Purchasers
facsimile copies of the originally executed Warrants (in such denominations as
each Purchaser may request), and shall have made arrangements for delivery of
the certificates representing the Shares (in such denominations as each
Purchaser may request) being acquired by the Purchasers at the Closing.

(g) Reservation of Shares. As of the Closing Date, the Company shall have
reserved out of its authorized and unissued Common Stock, solely for the purpose
of effecting the issuance of the Shares and the exercise of the Warrants, a
number of shares of Common Stock equal to the sum of the Shares and the Warrant
Shares issuable upon exercise of the Warrants, assuming the Warrants were
granted on the Closing Date (after giving effect to the Warrants to be issued on
the Closing Date and assuming the Warrants were fully exercisable on such date
regardless of any limitation on the timing or amount of such exercises).

 

10

--------------------------------------------------------------------------------



(h) Secretary's Certificate. The Company shall have delivered to the Purchasers
a secretary's certificate, dated as of the Closing Date, as to (i) the adoption
of resolutions consistent with Section 2.1(b), (ii) the Certificate and the
Bylaws, each as in effect at the Closing, and (iii) the authority and incumbency
of the officers of the Company executing the Transaction Documents and any other
documents required to be executed or delivered in connection therewith.

(i) Officer's Certificate. On the Closing Date, the Company shall have delivered
to the Purchasers a certificate of an executive officer of the Company, dated as
of the Closing Date, confirming the accuracy of the Company's representations,
warranties and covenants as of the Closing Date and confirming the compliance by
the Company with the conditions precedent set forth in this Section 4.2 as of
the Closing Date.

(j) Registration Rights Agreement. As of the Closing Date, the parties shall
have entered into the Registration Rights Agreement in the Form of Exhibit C
attached hereto.




ARTICLE V

Certificate Legend


Section 5.1 Legend. Each certificate representing the Shares and the Warrant
Shares shall be stamped or otherwise imprinted with a legend substantially in
the following form (in addition to any legend required by applicable state
securities or "blue sky" laws):
> > > "THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > > UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF
> > > ANY STATE, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
> > > HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SUCH ACT AND/OR APPLICABLE
> > > STATE SECURITIES LAWS, OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF
> > > COUNSEL OR OTHER EVIDENCE, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
> > > COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED."


The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped if, unless otherwise required by state securities laws, (i) while such
Securities are registered for resale under the 1933 Act, (ii) in connection with
a sale, assignment or other transfer, such holder provides the Company with an
opinion of counsel reasonably satisfactory to the Company, in a generally
acceptable form, to the effect that such sale, assignment or transfer of the
Securities may be made without registration under the applicable requirements of
the 1933 Act and that such legend is no longer required, or (iii) such holder
provides the Company with reasonable assurance that the Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A, and such holder
delivers the legended Securities to the Company or the Company's transfer agent.

 

 

11

--------------------------------------------------------------------------------


ARTICLE VI

Termination


Section 6.1 Termination by Mutual Consent. This Agreement may be terminated at
any time prior to the Closing Date by the mutual written consent of the Company
and the Purchasers.


Section 6.2 Effect of Termination. In the event of termination by the Company or
the Purchasers, written notice thereof shall forthwith be given to the other
party and the transactions contemplated by this Agreement shall be terminated
without further action by any party. If this Agreement is terminated as provided
in Section 6.1 herein, this Agreement shall become void and of no further force
and effect, except for Sections 7.1 and 7.2. Nothing in this Section 6.2 shall
be deemed to release the Company or any Purchaser from any liability for any
breach under this Agreement or to impair the rights of the Company or such
Purchaser to compel specific performance by the other party of its obligations
under this Agreement.

 

ARTICLE VII

Miscellaneous


Section 7.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement; provided, however, that
the Company shall pay to Security Research Associates, Inc. (the "Placement
Agent") a transaction fee consisting of (i) cash in an amount of 5% of the gross
proceeds from the transaction, and (ii) warrants to acquire a number of shares
of Common Stock equal to 5% to 10% of the number of shares of Common Stock
issued in the transaction depending on the net proceeds to the Company, in
accordance with the engagement letter between the Company and the Placement
Agent dated April 30, 2009.


Section 7.2 Specific Enforcement; Consent to Jurisdiction.

(a) The Company and the Purchasers acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the other Transaction Documents and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.

>  

12

--------------------------------------------------------------------------------



(b) With respect to any disputes arising out of or related to this Agreement or
any of the other Transaction Documents or the transactions contemplated hereby
or thereby, the parties consent to the exclusive jurisdiction of, and venue in,
the state courts in Alameda County in the State of California (or in the event
of exclusive federal jurisdiction, the courts of the Northern District of
California). The parties hereby waive, and agree not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. The Company and each Purchaser consent to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section 7.2 shall affect or limit any right to serve
process in any other manner permitted by law. The Company and the Purchasers
hereby agree that the prevailing party in any suit, action or proceeding arising
out of or relating to the Shares, this Agreement, the Registration Rights
Agreement or the Warrants, shall be entitled to reimbursement for reasonable
legal fees from the non-prevailing party.


Section 7.3 Entire Agreement; Amendment. This Agreement and the Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the other Transaction Documents, neither the Company nor any
Purchaser make any representation, warranty, covenant or undertaking with
respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the Company and the holders of at least a majority in
interest of the then-outstanding Shares, and no provision hereof may be waived
other than by a written instrument signed by the party against whom enforcement
of any such amendment or waiver is sought. No such amendment shall be effective
to the extent that it applies to less than all of the holders of the Shares then
outstanding. No consideration shall be offered or paid to any person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration is also offered to all of the parties to
the Transaction Documents or holders of Shares, as the case may be.


Section 7.4 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery if delivered in person or upon transmission if
sent by telecopy or facsimile at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received), or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:

 

 

13

--------------------------------------------------------------------------------




If to the Company:


> Socket Mobile, Inc.
> 39700 Eureka Drive
> Newark, California 94560
> Attention: David W. Dunlap, Chief Financial Officer
> Telecopier: (510) 933-3104
> Telephone: (510) 933-3000
> 
> 
> With copies (which shall not constitute notice) to:
> 
> Wilson Sonsini Goodrich & Rosati, P.C.
> 650 Page Mill Road
> Palo Alto, California 94304
> Attention: Herbert Fockler, Esq.
> Telephone No.: (650) 493-9300
> Facsimile No.: (650) 493-6811

If to any Purchaser:




> At the address of such Purchaser set forth on Exhibit A to this Agreement.

Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.


Section 7.5 Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.


Section 7.6 Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.


Section 7.7 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. After the
Closing, the assignment by a party to this Agreement of any rights hereunder
shall not affect the obligations of such party under this Agreement. Except as
provided herein, the Purchasers may not assign the Shares, the Warrants and
their rights under this Agreement and the other Transaction Documents and any
other rights hereto and thereto without the consent of the Company.


Section 7.8 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.


Section 7.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California, without giving
effect to the choice of law provisions. This Agreement shall not be interpreted
or construed with any presumption against the party causing this Agreement to be
drafted.

 

14

--------------------------------------------------------------------------------



Section 7.10 Survival. Unless this Agreement is terminated under Section 6.1,
the representations and warranties of the Company and the Purchasers contained
in Article II shall survive the execution and delivery hereof and the Closing
until the date one (1) year from the Closing Date, and the agreements and
covenants set forth in Articles I, III, V and VII of this Agreement shall
survive the execution and delivery hereof and the Closing hereunder.


Section 7.11 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.


Section 7.12 Publicity. The Company agrees that it will not disclose, and will
not include in any public announcement, the names of the Purchasers without the
consent of the Purchasers in accordance with Section 7.3, which consent shall
not be unreasonably withheld or delayed, or unless and until such disclosure is
required by law, rule or applicable regulation, and then only to the extent of
such requirement; provided, however, that the Purchasers acknowledge and agree
that they will be included as selling shareholders in the Registration
Statement.


Section 7.13 California Corporate Securities Law. THE SALE OF THE SECURITIES
THAT ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE
COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH
SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR
PRIOR TO SUCH QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT
FROM QUALIFICATION BY SECTION 25100, 25102, OR 25105 OF THE CALIFORNIA
CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY
CONDITIONED UPON THE QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.


Section 7.14 Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.


Section 7.15 Further Assurances. From and after the date of this Agreement, upon
the request of the Purchasers or the Company, the Company and each Purchaser
shall execute and deliver such instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement, the Warrants and the
Registration Rights Agreement.

 

15

--------------------------------------------------------------------------------


Section 7.16 Independent Nature of Purchasers' Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser confirms that it has independently
participated in the negotiation of the transactions contemplated hereby with the
advice of its own counsel and advisors. Each Purchaser shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.

 

[Remainder of page intentionally left blank. Signature pages to follow.]

 

 

 

 




 

 

 

16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

> > > > > > > > > > > > > > > >     COMPANY:           SOCKET MOBILE, INC.      
> > > > > > > > > > > > > > > >  
> > > > > > > > > > > > > > > > By:   /s/ David W.
> > > > > > > > > > > > > > > > Dunlap                                         
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Name: David W. Dunlap
> > > > > > > > > > > > > > > > Title: Chief Financial Officer

 

 

 

 

 

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

> > > > > > > > > > > > > > > >     MANAGEMENT PURCHASERS:           Purchaser:
> > > > > > > > > > > > > > > > Kevin J. Mills        
> > > > > > > > > > > > > > > > By:   /s/ Kevin J.
> > > > > > > > > > > > > > > > Mills                                            
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Email:  
> > > > > > > > > > > > > > > >                                                                   
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Address:  
> > > > > > > > > > > > > > > >                                                                
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > >  
> > > > > > > > > > > > > > > >                                                                               




 

Number of Management Purchaser Shares:       200,000                      
                       

Price Per Management Purchaser Share:  $2.00

Aggregate Purchase Price: $ 400,000                          

 

Please provide us with the following information:

1.     The exact name that your Management Purchaser Shares are to be registered
in. You may use a nominee name if appropriate:

 Kevin J. Mills

2.     The relationship between the Management Purchaser and the registered
holder listed in response to item 1 above:

 Same

3.     The mailing address of the registered holder listed in response to item 1
above:

 

4.     The Social Security Number or Tax Identification Number of the registered
holder listed in response to item 1 above:

 

 

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

> > > > > > > > > > > > > > > >     MANAGEMENT PURCHASERS:           Purchaser:
> > > > > > > > > > > > > > > > The Bass Trust        
> > > > > > > > > > > > > > > > By:   /s/ Charlie
> > > > > > > > > > > > > > > > Bass                                            
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Email:  
> > > > > > > > > > > > > > > >                                                                   
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Address:
> > > > > > > > > > > > > > > >                                                                 
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > >  
> > > > > > > > > > > > > > > >                                                                               




 

Number of Management Purchaser Shares:       50,000                        
                       

Price Per Management Purchaser Share:  $2.00

Aggregate Purchase Price: $  100,000                         

 

Please provide us with the following information:

1.     The exact name that your Management Purchaser Shares are to be registered
in. You may use a nominee name if appropriate:

 The Bass Trust

2.     The relationship between the Management Purchaser and the registered
holder listed in response to item 1 above:

 Same

3.     The mailing address of the registered holder listed in response to item 1
above:

 

4.     The Social Security Number or Tax Identification Number of the registered
holder listed in response to item 1 above:

 

 

 

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

> > > > > > > > > > > > > > > >     NON-MANAGEMENT PURCHASERS:          
> > > > > > > > > > > > > > > > Purchaser: Rogers Family Trust        
> > > > > > > > > > > > > > > > By:  /s/ Roy L.
> > > > > > > > > > > > > > > > Rogers                                         
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Print Name: Roy L.
> > > > > > > > > > > > > > > > Rogers                                  
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Title:
> > > > > > > > > > > > > > > > Trustee                                                       
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Email:
> > > > > > > > > > > > > > > >                                                                 
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Address:
> > > > > > > > > > > > > > > >                                                             
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > >                                                                            

 

 

 

 

 

 

 

 

 

 

Number of Non-Management Purchaser Shares:  140,000                   
                       

Shares issuable upon exercise of Non-Management Purchaser Warrant: 28,000 (20%
warrant coverage)

Price Per Non-Management Purchaser Share:  $1.80

Non-Management Purchaser Warrant Exercise Price Per Share:  $1.80

Aggregate Purchase Price: $ 252,000

 

Please provide us with the following information:

1.     The exact name that your Non-Management Purchaser Shares and Warrant are
to be registered in. You may use a nominee name if appropriate:

 

Rogers Family Trust

2.     The relationship between the Non-Management Purchaser and the registered
holder listed in response to item 1 above:

 Same

3.     The mailing address of the registered holder listed in response to item 1
above:

 

4.     The Social Security Number or Tax Identification Number of the registered
holder listed in response to item 1 above:

 

 

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

> > > > > > > > > > > > > > > >     NON-MANAGEMENT PURCHASERS:          
> > > > > > > > > > > > > > > > Purchaser: Cardinal Value L.P.        
> > > > > > > > > > > > > > > > By:  /s/ James K.
> > > > > > > > > > > > > > > > Smart                                         
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Print Name: James K.
> > > > > > > > > > > > > > > > Smart                                  
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Title: Managing
> > > > > > > > > > > > > > > > Member                                        
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Email:
> > > > > > > > > > > > > > > >                                                                 
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Address:
> > > > > > > > > > > > > > > >                                                             
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > >                                                                            

 

 

 

 

 

 

 

 

 

 

Number of Non-Management Purchaser Shares:
27,776                                  

Shares issuable upon exercise of Non-Management Purchaser Warrant: 5,555 (20%
warrant coverage)

Price Per Non-Management Purchaser Share:  $1.80

Non-Management Purchaser Warrant Exercise Price Per Share:  $1.80

Aggregate Purchase Price: $49,996,80

 

Please provide us with the following information:

1.     The exact name that your Non-Management Purchaser Shares and Warrant are
to be registered in. You may use a nominee name if appropriate:

 

Cardinal Value L.P.

2.     relationship between the Non-Management Purchaser and the registered
holder listed in response to item 1 above:

 Same

3.     The mailing address of the registered holder listed in response to item 1
above:

 

4.     The Social Security Number or Tax Identification Number of the registered
holder listed in response to item 1 above:

 

 

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

> > > > > > > > > > > > > > > >     NON-MANAGEMENT PURCHASERS:          
> > > > > > > > > > > > > > > > Purchaser: Howard Miller IRA        
> > > > > > > > > > > > > > > > By:  /s/ Howard
> > > > > > > > > > > > > > > > Miller                                         
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Print Name: Howard
> > > > > > > > > > > > > > > > Miller                                  
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Title:
> > > > > > > > > > > > > > > > Custodian                                                   
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Email:
> > > > > > > > > > > > > > > >                                                                 
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Address:
> > > > > > > > > > > > > > > >                                                             
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > >                                                                            

 

 

 

 

 

 

 

 

 

 

Number of Non-Management Purchaser Shares:
16,800                                  

Shares issuable upon exercise of Non-Management Purchaser Warrant: 3,360 (20%
warrant coverage)

Price Per Non-Management Purchaser Share:  $1.80

Non-Management Purchaser Warrant Exercise Price Per Share:  $1.80

Aggregate Purchase Price: $30,240

 

Please provide us with the following information:

1.     The exact name that your Non-Management Purchaser Shares and Warrant are
to be registered in. You may use a nominee name if appropriate:

 

Howard Miller IRA

2.     relationship between the Non-Management Purchaser and the registered
holder listed in response to item 1 above:

 Same

3.     The mailing address of the registered holder listed in response to item 1
above:

 

4.     The Social Security Number or Tax Identification Number of the registered
holder listed in response to item 1 above:

 

 

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

> > > > > > > > > > > > > > > >     NON-MANAGEMENT PURCHASERS:          
> > > > > > > > > > > > > > > > Purchaser: Leviticus Partners, L.P.        
> > > > > > > > > > > > > > > > By:  /s/ Adam M.
> > > > > > > > > > > > > > > > Hutt                                         
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Print Name: Adam M.
> > > > > > > > > > > > > > > > Hutt                                  
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Title: Resident, AMH Equity
> > > > > > > > > > > > > > > > LLC                        
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Email:
> > > > > > > > > > > > > > > >                                                                 
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Address:
> > > > > > > > > > > > > > > >                                                             
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > >                                                                            

 

 

 

Number of Non-Management Purchaser Shares:
83,333                                  

Shares issuable upon exercise of Non-Management Purchaser Warrant: 16,666 (20%
warrant coverage)

Price Per Non-Management Purchaser Share:  $1.80

Non-Management Purchaser Warrant Exercise Price Per Share:  $1.80

Aggregate Purchase Price: $149,999.40

 

Please provide us with the following information:

1.     The exact name that your Non-Management Purchaser Shares and Warrant are
to be registered in. You may use a nominee name if appropriate:

 

Leviticus Partners L.P.

2.     relationship between the Non-Management Purchaser and the registered
holder listed in response to item 1 above:

 Same

3.     The mailing address of the registered holder listed in response to item 1
above:

 

4.     The Social Security Number or Tax Identification Number of the registered
holder listed in response to item 1 above:

 

 

 

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

> > > > > > > > > > > > > > > >     NON-MANAGEMENT PURCHASERS:          
> > > > > > > > > > > > > > > > Purchaser: Brian G. Swift IRA        
> > > > > > > > > > > > > > > > By:  /s/ Brian G.
> > > > > > > > > > > > > > > > Swift                                         
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Print Name: Brian G.
> > > > > > > > > > > > > > > > Swift                                  
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Title:
> > > > > > > > > > > > > > > > Custodian                                                   
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Email:
> > > > > > > > > > > > > > > >                                                                 
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Address:
> > > > > > > > > > > > > > > >                                                            
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > >                                                                            

 

 

 

 

 

 

 

 

 

 

Number of Non-Management Purchaser Shares:
38,877                                  

Shares issuable upon exercise of Non-Management Purchaser Warrant: 7,775 (20%
warrant coverage)

Price Per Non-Management Purchaser Share:  $1.80

Non-Management Purchaser Warrant Exercise Price Per Share:  $1.80

Aggregate Purchase Price: $69,978.60

 

Please provide us with the following information:

1.     The exact name that your Non-Management Purchaser Shares and Warrant are
to be registered in. You may use a nominee name if appropriate:

 

Brian G. Swift IRA

2.     relationship between the Non-Management Purchaser and the registered
holder listed in response to item 1 above:

 Same

3.     The mailing address of the registered holder listed in response to item 1
above:

 

4.     The Social Security Number or Tax Identification Number of the registered
holder listed in response to item 1 above:

 

 

 

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

PURCHASERS

 

Non-Management Purchasers 



 

Name
Number of Shares

Number of Warrants

Price per Share
Total Investment
Rogers Family Trust,
Roy Rogers Trustee
140,000
28,000
$1.80
$252,000.00
         
Cardinal Value LLP
27,776

5,555

$1.80
$49,996.80
          Howard Miller IRA
16,800
3,360
$1.80
$30,240.00
          Leviticus Partners, L.P.
83,333
16,666
$1.80
$149,999.40
          Brian G. Swift IRA
38,877
7,775
$1.80
$69,978.60

 

Management Purchasers





Name
Number of Shares

Price per Share

Total Investment
Kevin Mills
200,000
$2.00
$400,000
       
The Bass Trust,
Charlie Bass Trustee
50,000

$2.00

$100,000

 

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF WARRANT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF REGISTRATION RIGHTS AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 